UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54785 INTEGRITY APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0668934 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19 Ha'Yahalomim Street P.O. Box 12163 Ashdod, Israel L3 7760049 (Address of principal executive offices) (Zip Code) 972 (8) 675-7878 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No ☒ As of August 15, 2016, 5,805,560shares of the Company’s common stock, par value $0.001 per share, were outstanding. INTEGRITY APPLICATIONS, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements. 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Loss 4 Condensed Consolidated Statements of Changes in Stockholders’ Deficit 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4.Controls and Procedures. 32 PART II - OTHER INFORMATION 33 Item 6.Exhibits. 33 SIGNATURES 34 EXHIBIT INDEX 35 INTEGRITY APPLICATIONS, INC. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CONDENSED CONSOLIDATED BALANCE SHEETS US dollars (except share data) June 30, December 31, (unaudited) A S S E T S Current Assets Cash and cash equivalents Accounts receivable, net Inventories Other current assets Total current assets Property and Equipment, Net Long-Term Restricted Cash Funds in Respect of Employee Rights Upon Retirement Total assets LIABILITIES, TEMPORARY EQUITY AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Other current liabilities Total current liabilities Long-Term Liabilities Long-Term Loans from Stockholders Liability for Employee Rights Upon Retirement Warrants with down-round protection Total long-term liabilities Total liabilities Commitments and Contingent Liabilities Temporary Equity Convertible Preferred Stock of $0.001 par value ("Preferred Stock"): 10,000,000 shares of Preferred Stock authorized as of June 30, 2016 and December 31, 2015 376 shares of Series A Preferred Stock issued and outstanding as of June30, 2016 and December31, 2015 15,031 shares of Series B Preferred Stock issued and outstanding as of June30, 2016 and December31, 2015 4,425 and 0 shares of Series C Preferred Stock issued and outstanding as of June30, 2016 and December31, 2015, respectively - Total temporary equity Stockholders' Deficit Common Stock of $0.001 par value ("Common Stock"): 40,000,000 shares authorized as of June30, 2016 and December31, 2015; 5,805,560 and 5,690,097 shares issued and outstanding as of June30, 2016 and December31, 2015, respectively Additional paid in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities, temporary equity and stockholders’ deficit The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - INTEGRITY APPLICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS US dollars (except share data) Six month period ended June 30, Three month period ended June 30, (unaudited) (unaudited) Revenues Research and development expenses Selling, marketing and general and administrative expenses Total operating expenses Operating loss Financing (income) expenses, net ) Loss for the period Other comprehensive (income) loss: Foreign currency translation adjustment ) ) Comprehensive loss for the period Loss per share (Basic) Loss per share (Diluted) Common shares used in computing Basic income (loss) per share Common shares used in computing Diluted income (loss) per share The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - INTEGRITY APPLICATIONS, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT US dollars (except share data) (unaudited) Common Stock Accumulated other Total Number of shares Amount Additional paid in capital comprehensive income Accumulated deficit Stockholders’ deficit Balance as of January 1, 2016 ) ) Loss for the period of six months - ) ) Other comprehensive loss - - - ) - ) Amounts allocated to Series C-1 and Series C-2 Warrants, net - Amount classified out of stockholders deficit and presented as Warrants with Down-Round Protection within long-term liabilities ) - - ) Incremental fair market value adjustments of modified warrants issued to placement agent - Stock dividend on Series C Preferred Stock 9 - ) - Stock dividend on Series B Preferred Stock - ) - Cash dividend on Series A Preferred Stock - ) ) Stock-based compensation - Balance as of June 30, 2016 ) ) - 5 - INTEGRITY APPLICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars Six month period ended June 30, (unaudited) Cash flows from operating activities: Loss for the period ) ) Adjustments to reconcile income (loss) for the period to net cash used in operating activities: Depreciation Stock-based compensation Incremental fair market value adjustments of modified warrants issued to placement agent - Change in the fair value of Warrants with down-round protection ) ) Linkage difference on principal of loans from stockholders ) ) Loss on partial extinguishment of Series A Preferred Stock and Series A Warrants - Changes in assets and liabilities: Increase in accounts receivable ) ) Decrease (increase) in inventory ) Decrease (increase) in other current assets ) (Decrease) increase in accounts payable ) Increase in other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Increase in funds in respect of employee rights upon retirement - ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities Cash dividend on Series A Preferred Stock ) ) Proceeds allocated to Series C Preferred Stock, net of cash issuance expenses - Proceeds allocated to Series C Warrants, net of cash issuance expenses - Repayment of loan from stockholders - ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - INTEGRITY APPLICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (cont.) Supplementary information on financing activities not involving cash flows: $234,008, representing the fair value of warrants issued as consideration for placement agent services, was accounted for as Warrants with Down-Round Protection within long-term liabilities. Of these direct issuance expenses, $77,503 was allocated to the Series C-1 and Series C-2 Warrants and was recorded as a reduction of additional paid in capital, and $156,505 was allocated to the Series C Preferred Stock and recorded as a reduction of temporary equity. $341,662, representing the amount classified out of stockholders deficit and presented as Warrants with Down-Round Protection within long-term liabilities (See Note 2B and Note 3). $254,101 and $20,355 representing the fair value of the shares of Common Stock issued to owners of Series B Preferred Stock and owners of Series C Preferred Stock, respectively, was accounted for as a stock dividend in the statement of changes in stockholders’ deficit and was charged to accumulated deficit against additional paid in capital and Common Stock therein. The accompanying notes are an integral part of these condensed consolidated financial statements. - 7 - INTEGRITY APPLICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – GENERAL A.
